Citation Nr: 1510029	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-49 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of fracture, L-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to December 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO denied the Veteran's claim for an increased rating for his service-connected back disability and denied his claim to reopen a claim for service connection for bilateral hearing loss.

In a rating decision dated November 2012, the RO in Los Angeles, California granted service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claim on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for a rating in excess of 20 percent for residuals of fracture, L-4, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with regard to his entitlement to a rating in excess of 20 percent for residuals of fracture, L-4, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed as to this issue.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), this claim no longer exists.


ORDER

The appeal as to the Veteran's entitlement to a rating in excess of 20 percent for residuals of fracture, L-4, is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


